--------------------------------------------------------------------------------

Exhibit 10.24
 
XCEL ENERGY INC.
2005 LONG-TERM INCENTIVE PLAN
BONUS STOCK AGREEMENT – 2011 Grant
 
This Agreement, dated and effective _____________, 2011, by and between Xcel
Energy Inc., a Minnesota corporation (together with its affiliates and
subsidiaries, referred to as “Xcel Energy”) and [participant] (the
“Participant”) evidences an award of bonus stock and the applicable terms and
conditions of the award.
 
1.             Bonus Stock Awarded. Xcel Energy awards you as a Participant [#]
shares of Common Stock of Xcel Energy (the “Bonus Stock”) pursuant to the Xcel
Energy Inc. 2005 Long-Term Incentive Plan as amended and restated effective
February 17, 2010 (the “Plan”), subject to the terms and conditions of the Plan
and this Agreement.
 
2.             Vesting and Issuance of Bonus Stock.
 
 
(a)
The Bonus Stock shall be vested immediately upon the date of grant set forth
above.

 
 
(b)
As soon as administratively feasible following the execution of this Agreement,
Xcel Energy shall issue, or cause to be issued, the Bonus Stock.  The
Participant agrees to execute such further instruments and to take such further
actions as the Committee may deem necessary or advisable for purposes of
facilitating the enforcement of this Bonus Stock Agreement.

 
 
(c)
Shares of Bonus Stock are to be valued using the Fair Market Value of a share as
defined in the Plan.

 
3.             Recoupment.  Xcel Energy may recover any cash or shares of Bonus
Stock awarded under this Agreement, or proceeds from the sale of such shares of
Bonus Stock, to the extent required by any rule of the SEC or any listing
standard of the New York Stock Exchange, including any rule or listing standard
requiring recovery of incentive compensation in connection with an accounting
restatement due to material noncompliance of Xcel Energy with any financial
reporting requirement under the securities laws, which recovery shall be subject
to the terms of any policy of Xcel Energy implementing such rule or listing
standard; provided that, in any event, Xcel Energy may recover cash or shares of
Bonus Stock awarded under this Agreement, or proceeds from the sale of such
shares of Bonus Stock, from a Participant who is terminated from Xcel Energy for
fraud or misconduct.
 
4.             Withholding. Xcel Energy may require the Participant to remit to
it, or may withhold from the award of Bonus Stock or from the Participant’s
other compensation, an amount sufficient to satisfy any applicable federal,
state, local tax, employment, FICA or other mandated withholding requirements in
regard to the award in the year or years the award becomes taxable to the
Participant. Participant may elect in accordance with the Plan to satisfy the
withholding requirement, in whole or in part, by having Xcel Energy withhold
shares of Bonus Stock from the award at the rate the Committee determines
satisfies applicable withholding requirements of the Code. For this purpose,
shares of Bonus Stock are to be valued using the Fair Market Value of a share as
defined in the Plan.  If no election is made, the Participant will be deemed to
have elected shares of Bonus Stock to be withheld.
 
5.             Plan and Plan Interpretations as Controlling. The Bonus Stock
hereby awarded and the terms and conditions herein set forth are subject in all
respects to the terms and conditions of the Plan, which are controlling. All
determinations and interpretations of the Committee or its designee shall be
binding and conclusive upon the Participant or his legal representatives with
regard to any question arising hereunder or under the Plan.
 
6.             Participant Service. Nothing in this Agreement shall limit the
right of Xcel Energy or any of its subsidiaries to terminate the Participant’s
service as an officer or employee, or otherwise impose upon Xcel Energy or any
of its subsidiaries any obligation to employ or accept the services of the
Participant.
 
7.             Participant Acceptance. The Participant must accept the terms and
conditions of this Agreement by signing in the space provided below and
returning a signed copy to Xcel Energy within the time frames specified by the
Executive Compensation department.
 
 
 

--------------------------------------------------------------------------------

 
 
8.             Mandatory Binding Arbitration. The Participant agrees that any
and all disputes related to an award of Bonus Stock including but not limited
to, eligibility, vesting, distribution and payment, withholding, targets, effect
of termination of employment or rights related to an amendment or termination of
the Plan, will be subject to mandatory binding arbitration in Minneapolis,
Minnesota before the American Arbitration Association. Participant agrees that
the Participant will be responsible for bearing his or her share of the costs to
arbitrate.
 
IN WITNESS WHEREOF, the parties hereto have caused this Bonus Stock Agreement to
be executed as of the date first above written.

        XCEL ENERGY INC.          
 
By:
       
Marvin E. McDaniel, Jr. - Vice President of Xcel Energy Services Inc.
            ACCEPTED:  

            Participant Signature and Date  

 

--------------------------------------------------------------------------------